Citation Nr: 0926015	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  07-15 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the thoracolumbar 
spine prior to August 30, 2007.

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the thoracolumbar spine from 
August 30, 2007. 



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from March 2006 to October 
2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The evaluation of the Veteran's disability was increased from 
the initial 10 percent rating to the current 20 percent 
rating in a February 2009 rating decision, effective from 
August 30, 2007.  A veteran is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, the Veteran's appeal remains 
before the Board, and as the effective date for the 20 
percent increase is not the earliest allowable by law, the 
Board has characterized this matter as two separate issues as 
reflected on the first page of this decision. 


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the 
thoracolumbar spine was productive of an abnormal gait prior 
to August 30, 2007.  

2.  The Veteran's forward flexion of the thoracolumbar spine 
has exceeded 30 degrees for the entire period on appeal even 
with consideration of limitation due to pain; there is no 
evidence of ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation, but no more, 
for degenerative disc disease of the thoracolumbar spine 
prior to August 30, 2007 have been met; the criteria for an 
evaluation in excess of 20 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.59, 4.71a, Codes 5003, 5242, 5243 (2008). 

2.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease of the thoracolumbar spine from 
August 30, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Codes 5003, 
5242, 5243 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the Board notes that the Veteran was provided 
with VCAA notification in May 2007 and June 2008.  These 
letters included the notice that would otherwise have been 
required.  The June 2008 letter included the information 
required by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The Board concludes that the duty to notify the Veteran has 
been met.  

The Board further finds that the duty to assist the Veteran 
in the development of his claim has also been met.  The only 
treatment source identified by the Veteran is the VA, and all 
pertinent records have been obtained.  The Veteran has also 
been afforded multiple VA examinations of his disabilities, 
most recently in January 2009.  These examinations contain 
the information necessary to evaluate the Veteran's 
disability.  The Veteran declined his right to a hearing.  As 
there is no indication that there is pertinent evidence that 
has not been obtained, the Board will proceed with the 
adjudication of the Veteran's claim. 

Increased Evaluation

The Veteran contends that the initial evaluation assigned to 
his degenerative disc disease of the thoracolumbar spine is 
inadequate to reflect the level of impairment that results.  
He notes that he was in good health when he joined the 
military, but as a result of the accident in basic training 
he is no longer able to run, jump, or even make sudden 
movements.  He further states that his pain runs down his 
legs.  The Veteran believes that an 80 percent evaluation 
would be fair.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

The Veteran's disability is evaluated under the rating code 
for degenerative arthritis of the spine.  This disability is 
evaluated under the General Formula for Diseases and Injuries 
of the Spine.  

Under the general rating criteria for disabilities of the 
spine, a 10 percent evaluation is warranted for disability of 
the thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

An evaluation of 30 percent is assigned when unless there is 
forward flexion of the cervical spine of 15 degrees or less, 
or favorable ankylosis of the entire cervical spine.  

An evaluation of 40 or greater requires unfavorable ankylosis 
of the entire cervical spine, or forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis is a condition with which the entire 
thoracolumbar spine is fixed in flexion or extension, 
resulting in several symptoms described in Note 5 of the 
general formula for diseases and injuries of the spine.  
38 C.F.R. § 4.71a, Code 5242.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence includes the report of an August 2006 VA fee 
basis examination.  On interview with the Veteran, he 
complained that it was painful to bend or do a side twist.  
He had constant pain localized in the low back area, which 
traveled to both legs.  The pain could be elicited by 
physical activity and relieved by rest.  His pain medication 
allowed him to function, and he stated that his disability 
did not cause incapacitation.  The Veteran was able to 
shower, drive, climb stairs, dress, take out the trash, and 
walk.  He was unable to vacuum, shop, garden, or mow the lawn 
due to pain and cramps. 

On physical examination, the Veteran's posture was within 
normal limits.  His gait was abnormal due to an antalgic type 
gait.  He did not require any assistive device for 
ambulation.  There was no evidence of radiating pain on 
movement or muscle spasm.  No tenderness was noted, and 
straight leg raising was negative.  There was no ankylosis.  
Flexion was to 72 degrees, extension to 22 degrees, right 
lateral flexion to 20 degrees, left lateral flexion to 18 
degrees, right rotation to 22 degrees, and left rotation to 
20 degrees.  These measurements were the point at which pain 
occurred.  There was additional limitation after repetitive 
use due to pain, but not due to fatigue, weakness, lack of 
endurance or incoordination.  However, there was no 
additional loss of joint range of motion.  The Veteran had a 
normal head position with symmetry in appearance and normal 
curvatures of the spine.  There were no signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  The diagnosis was degenerative disc 
disease of the lumbar spine and thoracic spine.  A magnetic 
resonance imaging (MRI) study was noted to show lumbar disc 
disease at L4 to S1 and disc narrowing.  

VA treatment records dated August 2007 to January 2009 show 
that the Veteran has been followed for his back disability.  
August 2007 records indicate the Veteran believed his pain 
was problematic and poorly controlled.  It was radiating from 
the low back into the right leg.  The pain could be as severe 
as 10 out of 10.  On examination, the reflexes in the lower 
extremities were symmetrical.  Strength was 5/5, and 
sensation was intact.  The gain was within normal limits.  
Records dated August 30, 2007 show that the Veteran presented 
to the walk in clinic with complaints of back pain, and it 
was noted the pain was not responding to therapy.  

September 2007 records show that the pain was worse with 
prolonged standing or sitting, and the Veteran had no 
comfortable position.  There was mild numbness of the right 
foot, but no weakness of the lower extremities.  He denied 
incontinence.  A computed tomography scan revealed a chronic 
displaced left transverse process fracture at L3, and a small 
central disc herniation at L4 to L5 superimposed on a 
circumferential disc bulge with resultant bilateral moderate 
foraminal narrowing.  The examination was limited due to the 
high level of pain with all movements.  The Veteran was 
wearing a lumbar corset.  Straight leg raising was negative, 
and the gait was normal.  

October 2007 records reflect that the Veteran underwent 
physical therapy to strengthen his back.  He was cautioned as 
to no extreme flexion or extension.  At the end of a month, 
the Veteran believed he had more mobility but the pain had 
not resolved.  He continued to be seen in November 2007, when 
a neurologist noted that there was no obvious neurologic 
compromise or findings on examination.  There was no basis 
for a surgical intervention.  The Veteran's treatment 
continued into April 2008, at which time the neurologist 
noted that a magnetic resonance imaging study and a computed 
tomography scan both showed no lesion other than the 
displaced L3 transverse process fracture, and provided no 
explanation for the pain.  Records from June 2008 and August 
2008 state that the pain was not relieved with any current 
pain regimen, and his pain medication was adjusted in 
September 2008.  

The Veteran underwent a VA examination in January 2009.  The 
low back pain was precipitated with prolonged standing, 
sitting, or sudden movements.  It was a sharp pain of 
variable intensity.  He was noted to be on morphine twice a 
day, which provided some relief.  The Veteran walked unaided 
but used a back brace at work.  He could walk about four or 
five blocks before pain would begin.  He was employed at an 
office job, although his pain would be aggravated if he had 
to move something.  

On examination, the Veteran had forward flexion to 40 
degrees, with pain at that point.  Extension was to 20 
degrees, with pain at 15 degrees.  Left and right lateral 
flexion was each to 30 degrees, with pain at 20 degrees.  
Left and right lateral rotation was also to 30 degrees, with 
pain at 20 degrees.  The pain was noted to increase with 
repetitive movements, although this did not decrease the 
range of motion.  There was also a lack of endurance, 
although the additional limitations due to pain, weakness, 
and lack of endurance on flare-ups could not be estimated 
without resorting to speculation.  There was no additional 
limitation of range of motion with repetitive motion.  The 
Veteran had severe guarding and abnormal spinal contour due 
to straightening of the lumbar lordosis.  The neurological 
examination was normal.  There had been no incapaciting 
episodes in the past year.  The imaging studies noted above 
were reviewed.  The diagnosis was chronic displaced left L3 
transverse process fracture, and degenerative disc 
disease/degenerative joint disease of the lumbosacral spine, 
L2 -3 through L4-5 levels, with herniation of nucleus 
pulposes at L4-5.  

The Board finds that entitlement to a 20 percent evaluation, 
but no more, for the Veteran's back disability for the period 
prior to August 30, 2007 is warranted.  The August 2006 VA 
fee basis examination shows that the Veteran had an abnormal 
gait, which was described as an antalgic type gait.  The 
general rating criteria for disabilities of the spine assigns 
a 20 percent evaluation when there is muscle spasm or 
guarding severe enough to result in an abnormal gait.  While 
the August 2006 examination does not specifically state that 
the abnormal gait was caused by muscle spasm or guarding, the 
benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a, Code 5242.  

However, the Board is unable to find that an evaluation in 
excess of 20 percent is warranted for the Veteran's back 
disability for any period of time since service connection 
was established.  At no point during this period has the 
forward flexion of the thoracolumbar spine been limited to 30 
degrees or less.  The Veteran had 72 degrees of flexion in 
August 2006 and 40 degrees in January 2009 before it was 
limited by pain.  Both examinations state that while the 
Veteran had increased pain on repetitive motion, this did not 
result in further reduction of the range of motion.  
Additional limitation due to weakness, lack of endurance, or 
incoordination was not found in August 2006, and could not be 
quantified without speculation in January 2009.  Ankylosis 
was not found.  The VA treatment records are consistent with 
the findings of the January 2009 examination.  Therefore, an 
evaluation greater than 20 percent may not be assigned.  
38 C.F.R. §§ 4.40, 4.59, 4.71a, Code 5242.  

In reaching this decision, the Board has considered other 
rating codes that may be applicable, including the rating 
code for intervertebral disc syndrome.  However, the August 
2006 examination found that there were no signs of 
intervertebral disc syndrome, and the January 2009 
examination stated that there had been no incapacitating 
episodes during the past year.  Therefore, this rating code 
would not provide for a basis for a higher evaluation.  
38 C.F.R. § 4.71a, Code 5243.  Finally, the rating code for 
degenerative arthritis has been considered, but the Veteran 
is already in receipt of the highest evaluation available 
under this code.  Any higher evaluation would be based on 
limitation of motion, which would come from the general 
rating criteria for disabilities of the spine that has 
already been discussed.  The Board concludes that the highest 
evaluation that can be awarded the Veteran is the 20 percent 
evaluation currently in effect.  38 C.F.R. § 4.71a, Codes 
5003, 5242.  

Moreover, there are no separate neurological findings 
clinically established which would warrant separate 
evaluations.

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b) (West 2002).  There is no objective 
evidence that the Veteran's back disability presents such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to a 20 percent initial evaluation, but no more, 
for degenerative disc disease of the thoracolumbar spine 
prior to August 30, 2007 is granted, subject to the laws and 
regulations governing the award of monetary benefits. 

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the thoracolumbar spine is 
denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


